Citation Nr: 0916769	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  04-23 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a neck disability has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for a right shoulder disability has been 
received.

3.  Whether new and material evidence to reopen a claim for 
service connection for a back disability has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from June 1974 to 
June 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 2003 rating action that denied service 
connection for neck, right shoulder, and back disabilities on 
the grounds that new and material evidence to reopen the 
claims had not been received.

In May 2005, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the VA office in Las 
Vegas, Nevada; a transcript of that hearing is of record.

In August 2005, the Board remanded these matters to the RO 
for additional development.  After partially completing the 
requested actions, the RO continued its denial of the 
petitions to reopen the claims for service connection on 
appeal (as reflected in a September 2008 SSOC)) and returned 
these matters to the Board for further appellate 
consideration.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran when further action, on his part, is required.



REMAND

Unfortunately, the Board finds that another remand is 
necessary in this case.  A review of the record reveals that 
the RO has not fully complied with the directives from the 
Board's August 2005 remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (where the remand orders of the Board are not 
complied with, the Board commits error as a matter of law 
when it fails to ensure compliance, and further remand will 
be mandated).

In the Board's August 2005 remand, the Board instructed the 
RO/AMC, among other things, to directly contact military 
medical facilities in Germany, specifically, a U.S. military 
hospital in a small town near Wiesbaden or Nürnburg (i.e. 
Nuremberg), for copies of service treatment records (STRs) 
from the Veteran's period of active military service from 
June 1974 to June 1976, to include treatment for neck, right 
shoulder, and back injuries during combat training in Germany 
on or about mid-1975.  However, the RO directed a request 
only to the NPRC, which was returned in August 2006 with a 
written response that no records from Wiesbaden Air Force 
Base and Nuremburg Army Hospital were located.

Consequently, the Board finds that another remand is required 
to assist the Veteran with obtaining outstanding STRs 
directly from military medical facilities in Germany, 
especially in light of a buddy statement received in January 
2009 that appears to corroborate that the Veteran fell out of 
a window during a training exercise "Combat in the City" in 
Hornsfield, Germany.  The RO/AMC is reminded that VA's 
efforts to obtain service department records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  See 38 
C.F.R. § 3.159(c).

In addition, the Board also instructed the RO to specifically 
request that the Veteran provide authorization to enable it 
to obtain records of his treatment and evaluation for 
cervical and lumbar spine problems from May 2002 to the 
present time by Thomas Dunn, M.D., in Las Vegas, Nevada.  The 
Board notes that the RO specifically requested such 
authorization from the Veteran in an October 2005 notice 
letter.  The Veteran responded in December 2005 that he had 
signed the authorization form and that the RO should be 
receiving Dr. Dunn's medical records; however, neither the 
signed authorization form nor the private medical records 
from Dr. Dunn have been received to date.  Therefore, the 
Board finds that to ensure that all due process requirements 
are met, while these matters are on remand, the RO/AMC should 
give the Veteran another opportunity to submit a signed 
authorization to enable the RO/AMC to obtain treatment and 
evaluation records for cervical and lumbar spine problems, 
since May 2002, from Dr. Dunn, M.D., as well as any other 
outstanding information and/or evidence pertinent to the 
claims on appeal, not associated with the claims file.
 
Absent presentation by the Veteran of new and material 
evidence, VA has no duty to accord an examination in cases 
where the Veteran seeks to reopen a previously denied claim.  
38 CR 3.159(c)(4)(C)(iii).  However, once the Secretary 
undertakes to provide an examination, even if not statutorily 
obligated to do so, he must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
In August 2007, the Veteran was afforded a VA spine 
examination in connection with the  matters on appeal.  In 
light of the above requested development, the Board finds 
that the RO/AMC should forward the entire claims file to the 
August 2007 VA examiner for a supplemental opinion addressing 
whether any diagnosed neck, back, and/or right shoulder 
disability is related to service, based on review of any 
newly added records.  The RO/AMC should only arrange for the 
Veteran to undergo further examination if the prior examiner 
is not available, or cannot provide the requested opinion 
without first examining the Veteran.  

Accordingly, these matters are REMANDED to the RO, via the 
AMC, for the following actions:

1.  The RO/AMC should directly contact 
military medical facilities in Germany 
(specifically, a U.S. military hospital 
in a small town near Wiesbaden, 
Nuremberg, or Hornsfield) and request a 
search for all STRs associated with 
treatment and evaluation of the Veteran 
during his period of active military 
service from June 1974 to June 1976, to 
specifically include treatment for neck, 
right shoulder, and back injuries during 
combat training in Germany on or about 
mid-1975, to include a fall from a 
window.  

In requesting these records, the RO/AMC 
should follow the current procedures 
prescribed in 38 C.F.R. § 3.159. All 
records and/or responses received should 
be associated with the claims file.

2.  The RO/AMC should furnish the Veteran 
and his representative with a letter 
requesting  the Veteran to provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any outstanding medical records 
pertaining to the matters on appeal that 
are not currently of record.  The RO/AMC 
should specifically request the Veteran 
to provide authorization to enable it to 
obtain all records of his treatment and 
evaluation for cervical and lumbar spine 
problems from May 2002 to the present 
time by Thomas Dunn, M.D., Desert 
Orthopaedic Center, 3150 N. Tenaya Way, 
Suite 100, Las Vegas, Nevada 89128.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or, the 
time period for the Veteran's response 
has expired, the claims file, along with 
a copy of this REMAND, should be returned 
to the examiner who conducted the August 
2007 VA examination for a supplemental 
opinion.

The examiner is requested to provide an 
opinion whether it is at least as likely 
as not (i.e., there is a 50 percent or 
greater probability) any currently 
diagnosed neck, back, and/or right 
shoulder disability is related to 
service.  In rendering the requested 
opinion, the examiner should discuss the 
Veteran's assertions of sustaining an 
injury from a fall in service and a 
January 2009 buddy statement that the 
Veteran fell from a window during 
service.

If the prior examiner is unavailable, or 
is unable to render the requested 
supplemental opinion without examining 
the Veteran, the RO/AMC should arrange 
for the Veteran to go undergo a VA 
orthopedic examination, by a physician 
with the appropriate expertise at an VA 
facility, to obtain answers to the 
question posed above.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All necessary tests and 
studies, if warranted, should be 
accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report).

The examiner should set forth all 
examination findings, along with the 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  After completion of the above, and 
any additional development of the 
evidence that the RO/AMC deems necessary, 
the RO/AMC should readjudicate each of 
the claims on appeal.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with an appropriate supplemental 
statement of the case (SSOC) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




